

EXHIBIT 10.1


FORM OF NATIONAL PENN BANCSHARES, INC.
CPP CLAWBACK AND PARACHUTE RESTRICTION AGREEMENT




               This CPP CLAWBACK AND PARACHUTE RESTRICTION AGREEMENT (this
“Agreement”) is made and entered into as of December 10, 2008 by and between
NATIONAL PENN BANCSHARES, INC., a Pennsylvania business corporation having its
principal place of business in Boyertown, Pennsylvania (the “Company”), and
___________ (the “Executive”).
 
BACKGROUND
 
1.           Executive is currently employed as the _____________ of the
Company.
 
2.           Executive currently has an Employment Agreement with the Company,
dated ___________________ (as amended, the “Prior Agreement”).
 
3.           Company desires to participate in the U.S. Treasury Department’s
(“Treasury”) Capital Purchase Program (the “Program”), established under the
Emergency Economic Stabilization Act of 2008 (Pub.L. 110-343, Div. A, enacted
October 3, 2008).
 
4.           As required to participate in the Program, Company must adopt the
Treasury standards for executive compensation and corporate governance, for the
period during which Treasury holds equity or debt securities of the Company
issued under this Program (the “Participation Period”).
 
5.           Under the Program, Treasury’s standards apply to the senior
executive officers (the “SEO’s”) of the Company as follows as defined under the
Program.
 
AGREEMENT
 
NOW, THEREFORE, as required to participate in the Program, and in consideration
of the mutual promises contained herein, and each intending to be legally bound,
Executive and Company agree in its entirety as follows:
 
1.           Background.  The matters set forth in the “Background” section of
this Agreement are incorporated by reference herein.
 
2.           Terms.  During the Participation Period:
 
(A)           Executive shall forfeit all payments that are payable as a result
of an “Applicable Severance from Employment” (defined hereafter) that would not
have been made absent such event, including amounts accelerated due to such
event, that exceed three (3) times the Executive’s “Base Amount” (also defined
hereafter).
 
- 1 -

--------------------------------------------------------------------------------


“Base Amount” shall mean “base amount” as defined for purposes of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) as modified by the
Final Interim Rules promulgated by the Treasury Department under the Program.
 
“Applicable Severance from Employment” shall mean the Executive’s severance from
employment with the Company; (i) by reason of “Involuntary Termination of
Employment” (defined hereafter) with the Company or with an entity that is
treated as the same employer as the Company under the Code’s controlled group
rules; or (ii) in connection with any bankruptcy filing, insolvency, or
receivership of the Company or of an entity that is treated as the same employer
as the Company under the Code’s controlled group rules.
 
“Involuntary Termination of Employment” shall mean a termination of employment
that results from the Company’s independent exercise of unilateral authority to
terminate services, other than due to Executive’s implicit or explicit request,
where Executive was willing and able to continue performing services.  This may
include: (i) Executive’s voluntary resignation under circumstances in which
Executive knew that Company would have terminated his or her employment absent
resignation, (ii) a failure by Company to renew an expiring employment contract,
despite Executive’s willingness to continue to provide services on substantially
similar terms, and (iii) Executive’s termination for good reason, as defined
under a prior agreement due to a material negative change in the employment
relationship with the Company.
 
(B)           Incentive Compensation Recovery.  Executive agrees that Executive
shall repay to the Company any bonus and incentive compensation paid to
Executive during the Participation Period, if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.  This repayment shall not be limited to a specific
recovery period, material inaccuracies in financial reporting statements, or
inaccuracies that result in accounting restatements.  The recovery encompasses
all incentive compensation paid to Executive as a result any determination of
achievement of a performance metric that is later determined to have been based
on material inaccuracies related to financial reporting.
 
3.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.
 
4.           Termination of Agreement.  The Agreement shall automatically
terminate and become null and void upon the expiration of the Participation
Period.
 
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 




[EXECUTIVE]
 
NATIONAL PENN BANCSHARES, INC.
                                         
By:
   
By:
 



 
- 2 -

--------------------------------------------------------------------------------
